DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Response to Amendment
The amendment filed 29 July 2022 has been entered.
Claims 8-14 remain pending in the application, wherein claim 8 has been amended, claim 14 is new, and claims 1-7 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation wherein the toughness evaluation value is “1.41 or greater” (i.e. an open-ended range).  This open-ended range for toughness evaluation value is not stated in the written description and support for the toughness evaluation value is from Table 2, which contains discreet values (i.e. does not support an open-ended range), and from paragraph 0061 of the instant specification, which recites values of 1.38 to 1.59 or 1.56 to 1.59.  The examiner also suggests amending the range for this value so that it does not include the toughness evaluation value of Comparative Example 7 so that the criticality of this value is made clear.  Furthermore, it is suggested to amend claim 8 to recite a closed range (e.g., 1.42-1.59) so that the values are supported by the instant specification.
Claim 14 recites the limitation wherein the scratch ratio is “1.10 or more” (i.e. an open-ended range).  This open-ended range for scratch ratio is not stated in the written description and support for the scratch ratio is from Tables 2-3, which contain discreet values (i.e. does not support an open-ended range), and from paragraph 0056 which correlates scratch loads that lead to desirable results (i.e. higher peeling resistance).  It is noted that Comparative Example 4 has a scratch ratio that overlaps the claimed range.  It is suggested to amend claim 14 to recite a closed range so that the values are supported by the instant specification.
Claims 9-13 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to reference a claim previously set forth.  
Claim 13 recites the sliding member “according to claim 1”; however, claim 1 has been canceled.  It is suggested to amend claim 13 to be dependent on independent claim 8.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(d) set forth in this Office Action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art of record are the teachings of Chida in view of Tanaka, as outlined in the Final Office Action mailed 05 April 2022.  The combination of Chida in view of Tanaka renders the composition of the instantly claimed coating of a piston ring (i.e. a sliding member) as being obvious.  However, applicant has amended independent claim 8 to recite a sliding member with a surface coated with a composition that also has the claimed toughness evaluation value as determined by the hardness and scratch ratio of the coating material.  As indicated by a comparison of Tables 1 and 2 of the instant specification, the claimed toughness evaluation value is not obtained when the composition is missing Ti and V (Comparative Examples 1-2 and 4-6), missing Mn and Mo (Comparative Example 3) or when the amount of Mn or Mo is greater than 2 (Comparative Examples 8-10).  Even among the examples where the composition falls within the claimed ranges (i.e. Examples 1-13 and Comparative Example 7 in Tables 1-2 of the instant specification), not all samples had the claimed toughness evaluation value, which provides evidence of the toughness evaluation value being unexpected and therefore is not necessarily present in the prior art.  As noted above, the examiner suggests the critical aspect of the claim (i.e. the toughness evaluation value) should be clarified by amending the range for the toughness evaluation value so that it does not include values provided by comparative examples and the amended range should be a closed range that includes values disclosed in the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 29 July 2022, with respect to the prior art rejection have been fully considered and are persuasive in view of the amendments.  The rejection of the claims under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784